Case 1:19-cv-03377-LAP Document 56 F, Ser tOr0

 

 

 

 

 

Weenerer ALLY FILED
UNITED STATES DISTRICT COURT fences
SOUTHERN DISTRICT OF NEW YORK Be oe
ALE efydade {
VIRGINIA L. GIUFFRE, ee. lle
Plaintiff,
19 Civ. 3377 (LAP)
~against-
ORDER
ALAN DERSHOWITZ,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
Defendant’s counsel shail forthwith turn over the tape
recording of Mr. Boies discussed at last week’s oral argument to
Stroz Friedberg or a similar digital forensic firm for whatever
analysis either party requests and pays for. The digital
forensic firm shall forthwith produce a copy of the tape

recording to counsel for each party.
50 ORDERED.

Dated: New York, New York
October /, 2019

Vat Lola i. Lie he

LORETTA A. PRESKA
Senior United States District Judge

 
